DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are pending in the instant application. Claims 1, 10, 19, and 28-36

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is being considered by the examiner.
Claim Objections

Claims 5, 14-15, 20 are 23-27 are objected to because of the following informalities: 
Claim 5, line 3, recites “the detection signal input from the touch sensor during the idle mode”. Examiner suggests “a detection signal input from the touch sensor during the idle mode”, to correct antecedent issues, since the detection signal of claim 1 refers to “a detection signal input from the touch sensor during the resonance driving mode”.
Claim 14, line 3, recites “the detection signal received from the touch sensor”. Examiner suggests “a detection signal received from the touch sensor during the idle mode”, to correct antecedent issues, since the detection signal of claim 10 refers to a detection signal received from the touch sensor during the resonance driving mode”.
Claim 15, line 3, recites “the detection signal input from the touch sensor during the idle mode”. To keep consistency in the claim language Examiner suggests “the detection signal received from the touch sensor during the idle mode”.
Claim 20, line 4, recites “the next driving mode section”. To correct antecedent issues, Examiner suggests “a next driving mode section”.
Claim 23, line 4, recites “the plurality of touch electrodes and the plurality of second touch electrodes”. Examiner suggests “the plurality of first touch electrodes and the plurality of second touch electrodes”.
Claim 27, line 3, recites “the idle mode section”. To correct antecedent issues, Examiner suggests “an idle mode section”.
Claims 24-26 depend directly or indirectly from an objected claim, therefore are also objected.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 14-15, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20130300708 A1).
Regarding Claim 1, Kim teaches a touch apparatus (see Fig. 1 a coordinate measurement apparatus 1, para.[0010], para. [0034] and para. [0036]. A  coordinate measurement apparatus is provided, which determines input positions of a stylus pen and a conductive object while including only a single touch screen. Although the coordinate measurement apparatus 1 is described as a smart phone or a tablet PC, the type of coordinate measurement apparatus 1 is not limited thereto. The coordinate measurement apparatus 1 can be any apparatus including a channel electrode unit, a transmitter, and a receiver for measuring a coordinate) comprising: 
a touch sensor (see Fig. 2B, para.[0010], para. [0057]-[0062] and para. [0036]-[0038]. The coordinate measurement apparatus 1 determines whether a touch is made by the coordinate indicating apparatus 2 such as the stylus pen or the finger 3. As illustrated in FIG. 2B, the coordinate measurement system includes the reception electrodes 211 through 213, the transmission electrodes 214 through 216, and a controller 227, and the controller 227 includes a transmission electrode control switch 221, a driver 222, a reception electrode control switch 224, a receiver 225, an MCU 226 and the like): and 
a touch controller (see Fig. 2B, controller 227 and para. [0057]. The controller 227 includes a transmission electrode control switch 221, a driver 222, a reception electrode control switch 224, a receiver 225, an MCU 226) that operates in a resonance driving mode during which a first driving signal is output for generation of a resonance signal of a stylus pen (see Fig. 2B, Fig. 3A, Fig. 4A-5, para. [0012]  para. [0058]-[0059], para. [0064]-[0066] and para. [0089]-[0091]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver applies a driving signal Tx. The transmission electrode control switch 221 provides the electrical signal from the driver 222 to each of the transmission electrodes 214 through 216 based on a preset order. The transmission electrodes 214 through 216 can output the Tx signal based on the received electrical signal. The resonant circuit unit 320 can resonate with the Tx signal received from the coordinate measurement apparatus. The resonant circuit unit 320 can output a resonance signal due to a resonance even after the Tx signal input stops. For example, the resonant circuit unit 320 can output a sine waveform signal having a resonance frequency of the resonant circuit unit. Here the sine waveform signal having a particular resonance frequency may be the identification information of the coordinate indicating apparatus) and an idle mode during which the outputting of the first driving signal is stopped (see Fig. 4C, para. [0091], and para. [0095]. Rest period in which the driver does not apply the driving signal), and obtains first touch coordinate information from a detection signal input from the touch sensor during the resonance driving mode (see Fig. 5, para. [0091]-[0095]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal).

Regarding Claim 5, Kim teaches the touch apparatus of claim 1.
Kim further teaches wherein, when a touch input with respect to the touch sensor is detected, the touch controller determines a type of a touch object that generated the touch input from the detection signal input from the touch sensor during the idle mode (see Fig. 2B, controller 227, para. [0012], para. [0036]-[0040], para. [0057], para. [0089]-[0095]. The controller determines the position of the contact object based on the reception signal detected by the detector for a first period in which the driver applies the electrical driving signal and determines the type of the contact object based on the reception signal detected by the detector for a second period in which the driver does not apply the electrical driving signal. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal. The coordinate measurement apparatus 1 distinguishes a type of the contact object 2 or 3 after measuring the input position of the contact object 2 or 3. When the contact object 2 or 3 is the coordinate indicating apparatus 2, the coordinate measurement apparatus 1 can receive identification information of the coordinate indicating apparatus 2 from the coordinate indicating apparatus 2. More specifically, the coordinate measurement apparatus 1 transmits a predetermined driving signal (hereinafter, referred to as a "Tx signal") to the coordinate indicating apparatus 2, and determines the type of the contact object based on a frequency response characteristic of the coordinate indicating apparatus 2 according to the Tx signal).

Regarding Claim  10, Kim teaches a touch detection method (see para. [0094] and Fig. 5 control method  of a coordinate measurement system) of a touch apparatus (see Fig. 1 a coordinate measurement apparatus 1, para.[0010], para. [0034] and para. [0036]. A  coordinate measurement apparatus is provided, which determines input positions of a stylus pen and a conductive object while including only a single touch screen. Although the coordinate measurement apparatus 1 is described as a smart phone or a tablet PC, the type of coordinate measurement apparatus 1 is not limited thereto. The coordinate measurement apparatus 1 can be any apparatus including a channel electrode unit, a transmitter, and a receiver for measuring a coordinate), comprising: 
entering a resonance driving mode, and outputting a first driving signal for generation a resonance signal of a stylus pen (see Fig. 2B, Fig. 3A, Fig. 4A-5, para. [0012],  para. [0058]-[0059], para. [0064]-[0066] and para. [0089]-[0091]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver applies a driving signal Tx. The transmission electrode control switch 221 provides the electrical signal from the driver 222 to each of the transmission electrodes 214 through 216 based on a preset order. The transmission electrodes 214 through 216 can output the Tx signal based on the received electrical signal. The resonant circuit unit 320 can resonate with the Tx signal received from the coordinate measurement apparatus. The resonant circuit unit 320 can output a resonance signal due to a resonance even after the Tx signal input stops. For example, the resonant circuit unit 320 can output a sine waveform signal having a resonance frequency of the resonant circuit unit. Here the sine waveform signal having a particular resonance frequency may be the identification information of the coordinate indicating apparatus); 
receiving a detection signal from the touch sensor during the resonance driving mode (Fig. 5, para. [0060]-[0066], para. [0089]-[0091] and para. [0095]. The coordinate measurement apparatus can receive the Rx signal including a response characteristic of the coordinate indicating apparatus in Step S503. The coordinate measurement apparatus determines an input position of a contact object by analyzing a change in a size of the Rx signal during a Tx driving period in Step S505 ); 
obtaining first touch coordinate information from the detection signal (see Fig. 5, para. [0091]-[0095]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal); and 
entering an idle mode, and stopping outputting of the first driving signal (see Fig. 4C, para. [0091], and para. [0095]. Rest period in which the driver does not apply the driving signal).

Regarding Claim  14, Kim teaches the touch detection method of the touch apparatus of claim 10.
Kim further teaches  while opening in the idle mode, determining a type of a touch object that generated the touch input from the detection signal received from the touch sensor (see Fig. 5, S507, para. [0012], para. [0036]-[0040], para. [0057], para. [0089]-[0095]. The controller determines the position of the contact object based on the reception signal detected by the detector for a first period in which the driver applies the electrical driving signal and determines the type of the contact object based on the reception signal detected by the detector for a second period in which the driver does not apply the electrical driving signal. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal. The coordinate measurement apparatus 1 distinguishes a type of the contact object 2 or 3 after measuring the input position of the contact object 2 or 3. When the contact object 2 or 3 is the coordinate indicating apparatus 2, the coordinate measurement apparatus 1 can receive identification information of the coordinate indicating apparatus 2 from the coordinate indicating apparatus 2. More specifically, the coordinate measurement apparatus 1 transmits a predetermined driving signal (hereinafter, referred to as a "Tx signal") to the coordinate indicating apparatus 2, and determines the type of the contact object based on a frequency response characteristic of the coordinate indicating apparatus 2 according to the Tx signal).

Regarding Claim 15, Kim teaches the touch detection method of the touch apparatus of claim 14.
Kim further teaches wherein the determining of the type of the touch object comprises determining the touch object as the stylus pen when the detection signal input from the touch sensor during the idle mode includes a signal component that corresponds to a resonance signal of the stylus pen (see Fig. 2B, controller 227, para. [0012], para. [0036]-[0040], para. [0057], para. [0089]-[0095]. The controller determines the position of the contact object based on the reception signal detected by the detector for a first period in which the driver applies the electrical driving signal and determines the type of the contact object based on the reception signal detected by the detector for a second period in which the driver does not apply the electrical driving signal. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal. The coordinate measurement apparatus 1 distinguishes a type of the contact object 2 or 3 after measuring the input position of the contact object 2 or 3. When the contact object 2 or 3 is the coordinate indicating apparatus 2, the coordinate measurement apparatus 1 can receive identification information of the coordinate indicating apparatus 2 from the coordinate indicating apparatus 2. More specifically, the coordinate measurement apparatus 1 transmits a predetermined driving signal (hereinafter, referred to as a "Tx signal") to the coordinate indicating apparatus 2, and determines the type of the contact object based on a frequency response characteristic of the coordinate indicating apparatus 2 according to the Tx signal).

Regarding Claim 19, Kim teaches a touch apparatus (see Fig. 1, coordinate measurement apparatus 1 and para. [0034]. The coordinate measurement apparatus 1 is described as a smart phone or a tablet PC, the type of coordinate measurement apparatus 1 is not limited thereto. The coordinate measurement apparatus 1 can be any apparatus including a channel electrode unit, a transmitter, and a receiver for measuring a coordinate) comprising: 
a touch sensor (see Fig. 2A, panel unit 218 and para. [0042]) that includes a plurality of first touch electrodes (see Figs. 2A-2B, electrodes 211-213) for obtaining a coordinate value in a first coordinate axis (see para. [0051]-[0052]. The controller 220 determines that an x-axis coordinate corresponding to the reception electrode 212 is the x-axis coordinate of the input position of the coordinate indicating apparatus 250), and a plurality of second touch electrodes (see Figs. 2A-2B, electrodes 214-216) for obtaining a coordinate value in a second coordinate axis that perpendicularly crosses the first coordinate axis (see pars. [0051]-[0052]. The controller 220 determines a y-axis coordinate corresponding to the transmission electrode 215 corresponding to the second period as a y-axis coordinate of the input position of the coordinate indicating apparatus 250. That is, the controller 220 determines an intersecting point between the transmission electrode 215 and the reception electrode 212 as the input position); and 
a touch controller (see para. [0044]. Controller 220) that operates in a driving mode during which a driving signal for generation of a resonance signal of a stylus pen is output (see, para. [0012], para. [0017], para. [0038], para. [0043], para. [0064]-[0066] and para. [0089]-[0091]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver applies a driving signal Tx. The coordinate measurement apparatus 1 transmits a predetermined driving signal (hereinafter, referred to as a "Tx signal") to the coordinate indicating apparatus 2. the transmission electrodes 214 through 216 transmit a predetermined transmission signal (hereinafter, referred to as a "Tx signal") based on an electrical signal input from the controller 220 to an outside. The resonant circuit unit 320 can resonate with the Tx signal received from the coordinate measurement apparatus. The resonant circuit unit 320 can output a resonance signal due to a resonance even after the Tx signal input stops. For example, the resonant circuit unit 320 can output a sine waveform signal having a resonance frequency of the resonant circuit unit. Here the sine waveform signal having a particular resonance frequency may be the identification information of the coordinate indicating apparatus), and an idle mode during which the outputting of the driving signal is stopped (see Fig. 4C, para. [0091], and para. [0095]. Rest period in which the driver does not apply the driving signal), and obtains touch coordinate information from a detection signal input from the touch sensor during a driving mode section during which the touch controller operates in the driving mode (see para. [0091]-[0095]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver does not apply the driving signal).

Regarding Claim 27, Kim teaches the touch apparatus of claim 19.
Kim further teaches wherein the touch controller determines a type of a touch object that generated the touch input by using a detection signal received from the touch sensor during the idle mode section during which the touch controller operates in the idle mode (see Fig. 2B, controller 227, para. [0012], para. [0036]-[0040], para. [0057], para. [0089]-[0095]. The controller determines the position of the contact object based on the reception signal detected by the detector for a first period in which the driver applies the electrical driving signal and determines the type of the contact object based on the reception signal detected by the detector for a second period in which the driver does not apply the electrical driving signal. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal. The coordinate measurement apparatus 1 distinguishes a type of the contact object 2 or 3 after measuring the input position of the contact object 2 or 3. When the contact object 2 or 3 is the coordinate indicating apparatus 2, the coordinate measurement apparatus 1 can receive identification information of the coordinate indicating apparatus 2 from the coordinate indicating apparatus 2. More specifically, the coordinate measurement apparatus 1 transmits a predetermined driving signal (hereinafter, referred to as a "Tx signal") to the coordinate indicating apparatus 2, and determines the type of the contact object based on a frequency response characteristic of the coordinate indicating apparatus 2 according to the Tx signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130300708 A1) in view of Krumpelman (US 20160147320 A1, Krumpelman).

Regarding Claim 6, Kim teaches the touch apparatus of claim 1.
Kim does not explicitly teach wherein a frequency of the first driving signal corresponds to a resonance frequency of the stylus pen.
However, Krumpelman teaches a frequency of the first driving signal corresponds to a resonance frequency of the stylus pen (see para. [0089]. FIG. 7 shows an example capacitive image (700) generated from a set of mutual capacitive measurements. In particular, FIG. 7 shows an example when a pen has a resonance frequency at the same frequency as used to drive the sensor electrodes).
Kim and Krumpelman are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Kim’s frequencies by making the frequency the first driving signal to corresponds to a resonance frequency of the stylus pen, since it would have been obvious to try from a finite number of options known in the art that would have yield the same predictable result of sensing the stylus pen.

Regarding Claim 16, Kim teaches the touch detection method of claim 10.
Kim does not explicitly teach wherein a frequency of the first driving signal corresponds to a resonance frequency of the stylus pen.
However, Krumpelman teaches a frequency of the first driving signal corresponds to a resonance frequency of the stylus pen (see para. [0089]. FIG. 7 shows an example capacitive image (700) generated from a set of mutual capacitive measurements. In particular, FIG. 7 shows an example when a pen has a resonance frequency at the same frequency as used to drive the sensor electrodes).
Kim and Krumpelman are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness modifying the method disclosed by Kim by making the frequency the first driving signal to corresponds to a resonance frequency of the stylus pen as disclosed by Krumpelman, since it would have been obvious to try from a finite number of options known in the art that would have yield the same predictable result of sensing the stylus pen.

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130300708 A1) in view of Krumpelman (US 20160147320 A1), further in view of Kong (US 20190196642 A1).

Regarding Claim 7,  Kim and Krumpelman teach the touch apparatus of claim 6.
Kim further teaches “the controller 220 can apply signals having two or more different frequencies to the transmission electrodes 214 through 216” (see para. [0056]).
Kim and Krumpelman do not explicitly teach wherein the touch controller operates in a normal driving mode during which a second driving signal of which a frequency is different from that of the first driving signal is output to the touch sensor 
However, Kong teaches the touch controller operates in a normal driving mode (see para. [0038]. Various types of touch sensing modes are applied to the touch screen system 10, an electrostatic touch by a conductive object, such as a finger, will be referred to as a finger touch mode, and a touch by a pointer or the like will be referred to as a pen touch mode. Accordingly, the touch screen system 10 may operate in a finger sensing mode and in a pen sensing mode, and the control signal Ctrl may include information about touch sensing modes. Wherein the finger driving mode corresponds to the normal driving mode) during which a second driving signal of which a frequency is different from that of the first driving signal is output to the touch sensor (see para. [0043] and para. [0074]-[0078]. In the finger sensing mode, the touch panel 101 may be driven according to the mutual sensing mode, and accordingly, in the finger sensing mode, the driving period may not be distinguished from the sensing period. In this case, in the finger sensing mode, the boosting circuit 110 may set the frequency of the internal switching operation to be small, in order to reduce or remove noise in the AFE circuit. For example, the boosting circuit 110 may perform the internal switching operation as a second frequency that is less than a frequency (for example, a first frequency) in the driving period of the pen sensing mode. For example, FIG. 5B illustrates an example in which the switching frequency F of the switching signal is modulated by being divided or down-scaled, and illustrates a case where the switching frequency F of the switching signal in the finger sensing mode has a value corresponding to ⅛ of the frequency Fs in the driving period of the pen sensing mode. Referring to FIG. 6, the switching frequency F of the switching signal in the driving period of the pen sensing mode may have the first frequency Fs, the switching frequency F of the switching signal in the sensing period of the pen sensing mode may correspond to 0 or less than the first frequency Fs, and the switching frequency F of the switching signal in the finger sensing mode may have a second frequency of 1/N*Fs, where N is a natural number equal to or greater than 2).
Kim, Krumpelman and Kong are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch apparatus driving mode disclosed by Kim and Krumpelman to include a normal driving mode as disclosed by Kong, since it would have provided separate modes for detecting a location users’ finger and a location stylus and thus reducing influence of noise and interference.

Regarding Claim 8, Kim, Krumpelman and Kong teach the touch apparatus of claim 7.
Kong further teaches wherein the touch controller obtains second touch coordinate information by using a detection signal input from the touch sensor during the normal driving mode (see para. [0081]-[0085]. Referring to FIG. 7, the touch screen controller 400 may include the boosting circuit 410, a driving circuit 420, a selection circuit 430, first and second AFE circuits 441 and 442, a control circuit 450, and a DSP 460. Although not shown in FIG. 7, the touch screen controller 400 may further include various other components for touch sensing. The driving circuit 420, the selection circuit 430, and the first and second AFE circuits 441 and 442 of FIG. 7 may be defined as a single AFE circuit. [0083] The first and second AFE circuits 441 and 442 may be included in correspondence with a plurality of touch sensing modes, wherein the first AFE circuit 441 may include components that process a sensing signal related to finger touch sensing mode and the second AFE circuit 442 may include components that process a sensing signal related to pen touch sensing mode. Because sensing electrodes of the TP are commonly used in the finger touch sensing and the pen touch sensing, the selection circuit 430 may provide sensing signals from the TP to either the first AFE circuit 441 or the second AFE circuit 442 in response to a control signal Ctrl from the control circuit 450. According to an embodiment, the first and second AFE circuits 441 and 442 may respectively include ADCs, and may respectively provide digital signals as results of processing the sensing signals to the DSP 460. The DSP 460 may process the received digital signals to output touch information Info_T representing occurrence or non-occurrence of touches by a finger and a pen and touch locations. Wherein the second touch coordinate corresponds to the location of the finger).
Kim, Krumpelman and Kong are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch apparatus driving mode disclosed by Kim and Krumpelman to include a normal driving mode ad disclosed by Kong, since it would have provided separate modes for detecting a location users’ finger and a location stylus and thus reducing influence of noise and interference.

Regarding Claim 9, Kim, Krumpelman and Kong teach the touch apparatus of claim 7.
Kong further teaches wherein a frequency of the first driving signal in the resonance driving mode is different from a frequency of the second driving signal in the normal driving mode (see para. [0043] para. [0050] and para. [0074]-[0078]. In the finger sensing mode, the touch panel 101 may be driven according to the mutual sensing mode, and accordingly, in the finger sensing mode, the driving period may not be distinguished from the sensing period. In this case, in the finger sensing mode, the boosting circuit 110 may set the frequency of the internal switching operation to be small, in order to reduce or remove noise in the AFE circuit. For example, the boosting circuit 110 may perform the internal switching operation as a second frequency that is less than a frequency (for example, a first frequency) in the driving period of the pen sensing mode. For example, FIG. 5B illustrates an example in which the switching frequency F of the switching signal is modulated by being divided or down-scaled, and illustrates a case where the switching frequency F of the switching signal in the finger sensing mode has a value corresponding to ⅛ of the frequency Fs in the driving period of the pen sensing mode. Referring to FIG. 6, the switching frequency F of the switching signal in the driving period of the pen sensing mode may have the first frequency Fs, the switching frequency F of the switching signal in the sensing period of the pen sensing mode may correspond to 0 or less than the first frequency Fs, and the switching frequency F of the switching signal in the finger sensing mode may have a second frequency of 1/N*Fs, where N is a natural number equal to or greater than 2).
Kim, Krumpelman and Kong are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch apparatus driving mode disclosed by Kim, Krumpelman and Kong with Kong’s teachings of having different frequencies in the different driving modes, since it would have reduced influence of noise and stable touch sensing may be performed without reducing touch sensitivity.

Regarding Claim 17, Kim and Krumpelman teach the touch detection method of the touch apparatus of claim 16.
Kim and Krumpelman do not explicitly teach operating in a normal driving mode during which a second driving signal of which a frequency is different from the frequency of the first driving signal is output to the touch sensor; and obtaining second touch coordinate information by using a detection signal input from the touch sensor during the normal driving mode.
However, Kong teaches operating in a normal driving mode (see para. [0038]. Various types of touch sensing modes are applied to the touch screen system 10, an electrostatic touch by a conductive object, such as a finger, will be referred to as a finger touch mode, and a touch by a pointer or the like will be referred to as a pen touch mode. Accordingly, the touch screen system 10 may operate in a finger sensing mode and in a pen sensing mode, and the control signal Ctrl may include information about touch sensing modes. Wherein the finger driving mode corresponds to the normal driving mode) during which a second driving signal of which a frequency is different from the frequency of the first driving signal is output to the touch sensor (see para. [0043] and para. [0074]-[0078]. In the finger sensing mode, the touch panel 101 may be driven according to the mutual sensing mode, and accordingly, in the finger sensing mode, the driving period may not be distinguished from the sensing period. In this case, in the finger sensing mode, the boosting circuit 110 may set the frequency of the internal switching operation to be small, in order to reduce or remove noise in the AFE circuit. For example, the boosting circuit 110 may perform the internal switching operation as a second frequency that is less than a frequency (for example, a first frequency) in the driving period of the pen sensing mode. For example, FIG. 5B illustrates an example in which the switching frequency F of the switching signal is modulated by being divided or down-scaled, and illustrates a case where the switching frequency F of the switching signal in the finger sensing mode has a value corresponding to ⅛ of the frequency Fs in the driving period of the pen sensing mode. Referring to FIG. 6, the switching frequency F of the switching signal in the driving period of the pen sensing mode may have the first frequency Fs, the switching frequency F of the switching signal in the sensing period of the pen sensing mode may correspond to 0 or less than the first frequency Fs, and the switching frequency F of the switching signal in the finger sensing mode may have a second frequency of 1/N*Fs, where N is a natural number equal to or greater than 2); and 
obtaining second touch coordinate information by using a detection signal input from the touch sensor during the normal driving mode (see para. [0081]-[0085]. Referring to FIG. 7, the touch screen controller 400 may include the boosting circuit 410, a driving circuit 420, a selection circuit 430, first and second AFE circuits 441 and 442, a control circuit 450, and a DSP 460. Although not shown in FIG. 7, the touch screen controller 400 may further include various other components for touch sensing. The driving circuit 420, the selection circuit 430, and the first and second AFE circuits 441 and 442 of FIG. 7 may be defined as a single AFE circuit. [0083] The first and second AFE circuits 441 and 442 may be included in correspondence with a plurality of touch sensing modes, wherein the first AFE circuit 441 may include components that process a sensing signal related to finger touch sensing mode and the second AFE circuit 442 may include components that process a sensing signal related to pen touch sensing mode. Because sensing electrodes of the TP are commonly used in the finger touch sensing and the pen touch sensing, the selection circuit 430 may provide sensing signals from the TP to either the first AFE circuit 441 or the second AFE circuit 442 in response to a control signal Ctrl from the control circuit 450. According to an embodiment, the first and second AFE circuits 441 and 442 may respectively include ADCs, and may respectively provide digital signals as results of processing the sensing signals to the DSP 460. The DSP 460 may process the received digital signals to output touch information Info_T representing occurrence or non-occurrence of touches by a finger and a pen and touch locations. Wherein the second touch coordinate corresponds to the location of the finger).
Kim, Krumpelman and Kong are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the driving mode disclosed by Kim and Krumpelman with Kong’s teaching of having different driving modes, since it would have provided separate modes for detecting a location users’ finger and a location stylus and thus reducing influence of noise and interference.

Regarding Claim 18, Kim, Krumpelman and Kong teach the touch detection method of the touch apparatus of claim 17.
Krumpelman further teaches wherein the first driving signal in the resonance driving mode has a different frequency from a frequency of the second driving signal in the normal driving mode (see para. [0043] para. [0050] and para. [0074]-[0078]. In the finger sensing mode, the touch panel 101 may be driven according to the mutual sensing mode, and accordingly, in the finger sensing mode, the driving period may not be distinguished from the sensing period. In this case, in the finger sensing mode, the boosting circuit 110 may set the frequency of the internal switching operation to be small, in order to reduce or remove noise in the AFE circuit. For example, the boosting circuit 110 may perform the internal switching operation as a second frequency that is less than a frequency (for example, a first frequency) in the driving period of the pen sensing mode. For example, FIG. 5B illustrates an example in which the switching frequency F of the switching signal is modulated by being divided or down-scaled, and illustrates a case where the switching frequency F of the switching signal in the finger sensing mode has a value corresponding to ⅛ of the frequency Fs in the driving period of the pen sensing mode. Referring to FIG. 6, the switching frequency F of the switching signal in the driving period of the pen sensing mode may have the first frequency Fs, the switching frequency F of the switching signal in the sensing period of the pen sensing mode may correspond to 0 or less than the first frequency Fs, and the switching frequency F of the switching signal in the finger sensing mode may have a second frequency of 1/N*Fs, where N is a natural number equal to or greater than 2).
Kim, Krumpelman and Kong are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the driving mode disclosed by Kim, Krumpelman and Kong with Kong’s teachings of having different frequencies in the different driving modes, since it would have reduced influence of noise and stable touch sensing may be performed without reducing touch sensitivity.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130300708 A1) in view of Yun et al. (US 20190369772 A1, hereinafter Yun).

Regarding Claim 28, a touch apparatus (see Fig. 1 a coordinate measurement apparatus 1, para.[0010], para. [0034] and para. [0036]. A  coordinate measurement apparatus is provided, which determines input positions of a stylus pen and a conductive object while including only a single touch screen. Although the coordinate measurement apparatus 1 is described as a smart phone or a tablet PC, the type of coordinate measurement apparatus 1 is not limited thereto. The coordinate measurement apparatus 1 can be any apparatus including a channel electrode unit, a transmitter, and a receiver for measuring a coordinate) comprising: 
a touch sensor that includes a plurality of touch electrodes that are arranged in a matrix (see Fig. 2B, para.[0010], para. [0057]-[0062] and para. [0036]-[0038]. The coordinate measurement apparatus 1 determines whether a touch is made by the coordinate indicating apparatus 2 such as the stylus pen or the finger 3. As illustrated in FIG. 2B, the coordinate measurement system includes the reception electrodes 211 through 213, the transmission electrodes 214 through 216, and a controller 227, and the controller 227 includes a transmission electrode control switch 221, a driver 222, a reception electrode control switch 224, a receiver 225, an MCU 226 and the like); and 
a touch controller (see Fig. 2B, controller 227 and para. [0057]. The controller 227 includes a transmission electrode control switch 221, a driver 222, a reception electrode control switch 224, a receiver 225, an MCU 226) that operates in a driving mode during which a driving signal for generation of a resonance signal of a stylus pen is output (see Fig. 2B, Fig. 3A, Fig. 4A-4C, para. [0012]  para. [0058]-[0059], para. [0064]-[0066] and para. [0089]-[0091]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver applies a driving signal Tx. The transmission electrode control switch 221 provides the electrical signal from the driver 222 to each of the transmission electrodes 214 through 216 based on a preset order. The transmission electrodes 214 through 216 can output the Tx signal based on the received electrical signal. The resonant circuit unit 320 can resonate with the Tx signal received from the coordinate measurement apparatus. The resonant circuit unit 320 can output a resonance signal due to a resonance even after the Tx signal input stops. For example, the resonant circuit unit 320 can output a sine waveform signal having a resonance frequency of the resonant circuit unit. Here the sine waveform signal having a particular resonance frequency may be the identification information of the coordinate indicating apparatus), and obtains touch coordinate information from a detection signal input from the touch sensor during a driving mode section during which the touch controller operates in the driving mode (see Fig. 5, para. [0091]-[0095]. The coordinate measurement apparatus determines the position of the contact object by the Rx signal during a driving period in which the driver (not shown) applies a driving signal, and determine the type of the contact object by the Rx signal during the rest period in which the driver (not shown) does not apply the driving signal).
Kim does not explicitly teaches touch electrodes that are arranged in a in a dot matrix format.
However, Yun teaches touch electrodes that are arranged in a in a dot matrix format (see para. [0052] The touch sensor may be patterned in various forms. For example, the touch sensor may have a dot matrix form, in which the touch sensors are arranged in a matrix form in a display active area, or linear patterns may be arranged in a longitudinal direction and/or a transverse direction).
Kim and Yun are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Kim to include electrodes arranged in dot matrix as been obvious to try from a finite number of touch electrode arrangements known in the art that would have yield the same predictable result of sensing touch.




Allowable Subject Matter
Claims 2-4, 11-13, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 and 23-26 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 29:
entering a first driving mode section, and simultaneously outputting a driving signal for generation of a resonance signal of a stylus pen to the plurality of touch electrodes; obtaining a first coordinate value that constitutes touch coordinate information by using a detection signal input from at least one type of electrode among the plurality of first electrodes and the plurality of second electrodes during the first driving mode section; entering a second driving mode section, and simultaneously outputting the driving signal to the plurality of second electrodes; and obtaining a second coordinate value that constitutes the touch coordinate information by using a detection signal input from the plurality of first electrodes and/or the plurality of second electrodes during the second driving mode section
In combination with all other claim limitations.

Claim 33:
entering a driving mode section, and simultaneously outputting a driving signal for generation of a resonance signal of a stylus pen to the plurality of first and second electrode; and obtaining the touch coordinate information by using a detection signal input from at least one type of touch electrode among the plurality of first electrodes and the plurality of second electrodes during the driving mode section
In combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/20/2022R